nt Case 2:19-cv-01341-MAK Document 2 Filed 03/29/19 Page 1 of 9

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM

Talbert : CIVIL ACTION

nx. 19 1341

Johnson

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the
time of filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth
on the reverse side of this form.) In the event that a defendant does not agree with the plaintiff
regarding said designation, that defendant shall, with its first appearance, submit to the clerk
of court and serve on the plaintiff and all other parties, a Case Management Track Designation
Form specifying the track to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus — Cases brought under 28 U.S.C. § 2241 through § 2255. (_)

(b) Social Security - Cases requesting review of a decision of the Secretary of Health and Human
Services denying plaintiff Social Security Benefits. Ly

(c) Arbitration - Cases required to be designated for arbitration under Local Civil Rule 53.2. cL)

(d) Asbestos - Cases involving claims for personal injury or property damage from
exposure to asbestos. (L)

(e) Special Management - Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special

 

 

management cases. (L)
(f) Standard Management - Cases that do not fall into any one of the other tracks. 550 (x)
MAR 29 2019 but Mor
Date Deputy Clerk Attorney for
Telephone FAX Number E-Mail Address

(Civ. 660) 10/02

 
 

 

 

 

ae Case 2: 19-cv-01341-MAK D Ocean Scr RG P3/29/ 19 Page 2of9
N\ FOR THE EASTERN DISTRICT OF PENNSYLVANIA i 9 j 3 4 j
a
DESIGNATION FORM
fio be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)
Address of Plaintiff: 7901 State Road, Philadelphia, PA 19136
Address of Defendant:
Place of Accident, Incident or Transaction: Philadelphia
RELATED CASE, IF ANY:
Case Number: l 4 - 1340 Judge: Kea hACY Date Terminated:

 

 

Civil cases are deemed related when Fes is answered to any of the following questions:

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes [ | nol |
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [| No [|
pending or within one year previously terminated action in this court?

3, Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [ | No [ |
numbered case pending or within one year previously terminated action of this court?

4. 1s this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes | | No [|
case filed by the same individual?

I certify that, to my knowledge, the within case (4) is / (1 is not related to any case now pending or within one year previously terminated action in
this court except as noted above.

parr, 03/29/2019 Hf Mor

Attorney-at-Law / Pro Se Plaintiff Attorney LD. # (if applicable)

 

 

 

CIVIL: {Place a ¥ in one category only}

Federal Question Cases: Diversity Jurisdiction Cases:

 

 

 

 

 

A, B.
L] 1. Indemnity Contract, Marine Contract, and All Other Contracts [3 1. Insurance Contract and Other Contracts
Cl 2. FELA [] 2. Airplane Personal Injury
[] 3. Jones Act-Personal Injury L] 3. Assault, Defamation
[|] 4. Antitrust EJ] 4. Marine Personal Injury
H 5. Patent EL] 5. Motor Vehicle Personal Injury
6. Labor-Management Relations E] 6. Other Personal Injury (Please specify):
7. Civil Rights 550 Ll 7. Products Liability
LJ 8. Habeas Corpus C] &. Products Liability — Asbestos
OC] 9. Securities Act(s) Cases LC] 9. All other Diversity Cases
[] 10. Social Security Review Cases (Please specify):
fF] 1. All other Federal Question Cases
{Please specify):
ARSITRATION CERTIFICATION

(The effect of this certification is to remove the case from eligibility for arbitration.)

kL , counsel of record or pro se plaintiff, do hereby certify:

 

Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $156,000.00 exclusive of interest and costs:

[| Relief other than monetary damages is sought.

DATE:

 

Attorney-at-Law / Pro Se Plaintiff Attorney LD. # Gf applicable}

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

 

 

Civ. 609 (5/2018)

 
~s Case 2:19-cv-01341-MAK Document 2 Filed 03/29/19 Page 3 of 9

__ Crwasien Vatnes

_ ASAT

_WAON SBhphe Bow

AMAR AR Me nn ne A Ne LEONA

 Cackere & Deki. & Naw hate oe a
_ Crxas\os Naseck \ _ Bas oN. “yy

necene cen he

 

 

4 3 a1 ce _

se k io.

 

ees Narasen 1. Camda

UN. VRE oe San. BS SAA et. _

 

 

ks. Nodsan dads, aN Soo NAwe.. SS accarsencs.. neti, Sy Wee Sec. aga, ONES: \

~--- wa Soe. CG. Sa ds REASADNS Sats Xe C Sad, ged Ashvc. es Neu ne Bar LedSQNE_ —

ae
Qokce SD BRarwne ds, A&R SD. Xe sacs & Sac S ead onthe ae ace, Suetsok

es gad Sace “Sdcedea ” Sag Se es, Nia Re

 

 

 

 

 

SD. So Samesssa A TOA Rsk ned Soca “sm@besdaewse ds Ss Sse eos wR. eek

 

Teena” We Byes NOSES

~~ UM SE GeS des No 2 Aswan GED_Biveoen eas Wot: Se boe ye SS
___ e_ualticka Soe ES NSA Ace esac ses \nous ONS ex BS RedvecSne s Ww

_ A. Wier Sodus , ~ oressed eu Soa SEs WRASSE cats sheads Sc Xe sors OCHS

en HS ant Sace Skeeeks Uke odfrcda ne neice dy Nass <n aHe.
DeAQ en, etki woNey on Qenet SES Rogers f

 

 

—S RANE adked Tekerback momesass Mane close “as cet des dene.

 

wsOie Ss Jan wide Mederdats eae oak Moe FSA lewd X.

to. WARK Seog ached Swchedrads he contac xe SEA ke seceser Nvss
_ oe avec sdncae Ss UaSoln Stee Sack cdeacve\ ‘ec be.

TRASK Svea _secnested ke sy ea uoddia aca BRices & a SAO

5 weed ho. gsoss Se. east Yass, SAE ROOCE « —
Bi Ba SGrox oemed Rane Moen Wamrd<aGed Vso Vidsadi Wis eae

 

           

 
Case 2:19-cv-01341-MAK Document 2 Filed 03/29/19 Page 4 of 9

Ria wW Moods Gasdoer mdice DGesdenk Nea ose’ SOREL SHAG ROK ELC SSE
__ Seasce. open SWAN. Oa, eusshine ASAE. SCowhsn. ene
sole ESR GRAN. sa aes ose cdiids: Noscne AE a shece |
on OS RARE noon! BOS, Reese shed __ OE Fes Saw Wears WHA Ws

coe SRO SSA. SRMWECSS. Od Neg MS. Sew, SSSemtinnc, Ne Nox enn _
vo NR sna eee |

AO RARE. _seckeanes.. ad: — nseediany ean aN Neckeadons ‘nah _

CEES. Aaase OSS

SNe See Ses Se urea SEER Yea DS Senden wads nee, Cece
ont a sea Agrnessond Danesh Meow Ser See
Wa COSA ONAL QED, _. a eee cee

ve ES Sees a vase Or eeh
wet RR A Neste see te a

_ NL Ree Beware miase's. RESO Lab gsr dae’ KEN GARE. Ne

 

—Advesroam, amd: saeco ey case Ra Ce Nase.

WS SASK eS nese ives: \sacegostse Sse oe RNAS Qu set Se ve

wince Soe tts ee DDG eats ows SOOM R SEO 2 mertede od Meche oe

Kye _azor ee Qiened aaguviess Comte a Noa NpeXem Seer.

__\WSESCECRE. Sas WSK Memaesds Ee S cn eo eaGeadaas x Qe |
Reswn oS_%

As -CesnQeamiiamn Sahat = * LEO oe OS

 

 

 

-AS-gesahiie AtmmaeSS = 2350 (OOS «BO
__Ny « Sedtonee casa sad. Gees Sant
Sucka Snes: se Sy e& Noe wiv cs, Qos Cees \ MLE ERQEERTinre 5

 

TS \nese\n, <2 SSu Sot Renny S QeS IS, ass Qs. Race cy —S “€>

Lwmae. and cessecd.
oe loch de Cocecued|
Ble CL boetes Tout he=T, Yee Qn —

 

 

 
Case 2:19-cv-01341-MAK Document 2 Filed 03/29/19 Page 5 of 9

Adshnemann University Hospital
230 N. Broad Street
_ Philadelphia, PA 19102-1121
Phene: 2157627000

Patient Education & Visit Summary
PERSON INFORMATION

 
 

Address: ELPHIA-PA 19144-3309 Phone: 2159544958

MRN: 655406 Acct#: 81332017
Arrival Time: 01/09/2019 22:30:00 ED Discharge Time:

eA EES EE

VISIT INFORMATION

 

Presenting Complaint: Patient states he was assaulted by an officer Reports right shoulder pain, b/1

  

 

     

  

    

wrist pain and a broken tooth ESE cr
Patient Diagnosis: Acute pain of Tight shoulder; Bilateral wrist pain
GEE S TE

Primary Care Provider: HANKINS MD REF, ALTHBA Vv
Primary Physician: JONES CRNP, ANN MARIE
Allergy Info: Pork; Pollen; Dust
Discharge Location:
FOLLOW-UP WITH:
With: Address: When:
ALTHEA HANKINS MD 5801 GERMANTOWN AVENUE Within 1-2 days

PHILADELPHIA, PA 19144

2158421075 Business (1)

Comments;
Recheck today's complaints to follow up with your family physician. Rest, apply ice
alternating 20 mintues on 20 mintues off for the next two days. Keep affected area
elevated. Return to the ER Rif you develop any worsening ¢ or r concerning symptoms.
Name: TALBERT, —— tot! ~~ 01/10/2019 60:59:10

 

MRN: 655406

 

 
Case 2:19-cv-01341-MAK Document 2 Filed 03/29/19 Page 6 of 9

If you should have any difficulty making arrangements, please call the Emergency Department. If
you have a problem and are not able to contact your primary care provider, you may return to the
Emergency Department at any time.

Your important health information, including your test results, is available online through My Patient
Portal. If you did not sign up for My Patient Portal during your hospital stay, please call the hospital to
enroll, If you have signed up and need assistance logging in to My Patient Portal, please call
1-888-252-8149. For questions regarding medications or other health concerns after discharge, please
contact your physician's office.

PATIENT EDUCATION INFORMATION GIVEN:

Wrist Pain, Adult, Easy-to-Read; Shoulder Pain, Easy-to-Read

 

SG RE UI a ee PR

 

 

 

IMMUNIZATIONS:
MAJOR TESTS AND PROCEDURES:

Laboratory Orders
No laboratory orders were placed.

Radiology Orders
Name Status

 

XR Shoulder E
Complete Min 2 InProcess ‘
Views Right ;

 
 
   

Cardiology Orders
No cardiology orders were placed.

Order Name Order Details

Discharge Discharge To: Home
Patient
Discharge Diet: Resume Home Diet

Name: TALBERT, GHARLES 2 of 11 01/10/2019 00:59:10
MRN: 655406

 
il :
Case 2:19-cv-01341-MAK Document 2 Filed 03/29/19 Page 7 of 9 -

ANN MARIE JONES, CRNP

230 N BROAD STREET EMR FAST TRACK
PHILADELPHIA, PA 19102

Phone Number: (215)762-7600

TALBERT, CHARLES

 

Sex: Male Weight:

Allergies: Bust, Pollen, Pork

                

Pharmacist Please Note - Allergy list may be incomplete

AIEEE TL, Home Phone: 2159544938
PHILADELPHIA, PA 19144-3309 Work Phone

Prescription Details: Date Issue: 01/10/2019

    

es

Patient Address:

  

 

Rx: Tylenol 325 mg oral tablet
SIG: 2 1ab Oral FED for 5 day
Dispense/Supply: 30(thirty) tab Refills: 0

 

Instructions: not to exceed 4000 ma/day

 

 

X: Electronically signed by: ANN MARIE JONES, CRNP

 

Substitution Permissable

IN ORDER FOR A BRAND NAME PRODUCT TO BE DISPENSED, THE PRESCRIBER MUST
HANDWRITE "BRAND NECESSARY" OR "BRAND MEDICALY NECESSARY" IN THE SPACE BELOW.

 

Prescribed by: ANN MARIE JONES, CRNP

License #:
NPI #: 1083116230

Number of Drugs Prescribed: |

 

Page: J of |

 
Case 2:19-cv-01341-MAK Document 2 Filed 03/29/19 Page 8 of 9

TALBERT, CHARLES 810247 1of2
pommmuamt 1-577-026-5400 | FAR: 1 800-020-1697 RX #: 7792560
iS ACETAMINOPHEN 325MG TAB n\ CFCF-B - 1289
CR 00904-1882-80 = EQV: MAPAP ! MFR: MAJOR

cme QTY: 56 RFL:0 . DOB: 3/27/1981 EXPIRATION; 61/19/2020
i; === TAKE TWO TABLET(S) BY MOUTH TWICE DAILY
7 = AS NEEDED

""h TALBERT, CHARLES , QTY: 56

 
  

ACETAMINOPHEN 325MG TAB RA & 7792560
RPh: JF iS 810247
Start: 01/49/2018 CFCF-8

t DISP: 61/19/2019

 
 

DISP: 07/49/207E
Stop:02/04/2019

EPRESCRIBER:
RHAQUE, MOHAMMED

 

 

 

 

 

 

 

 

IMT

TALBERT, CHARLES 810247 1of2

_.— 1877-626 5488 | PANG 1 O08 DOG TSR ee TT ;

SEES ACETAMINOPHEN 325MG TAB CROPA za
wow 010 904-1982-80 EQV: MAPAP MFR: MAJOR
fs OOTY! 60 REL: 1 DOB: 3/27/1984 EXPIRATION: 02/08/2020
== TAKE TWO TABLET(S) BY MOUTH TWICE DAILY
== AS NEEDED

TALBERT, CHARLES \ x LD

* ACETAMINOPHEN 325MG TAB RX #: 7825951
5 810247 st Reflit: 0212/2099

“HMMM

RPh: KD SW
Start: 02/05/2019
DISP: 02/06/2019
Slop: 03/06/2019
SPRESCRIBER:

SHAMWRIGHT, SHATYRA

 

 

DESP; 02/06/2019

  

 

 

 

 

Nxesex \oe\ Rw Krad QO)
Seow, Assad So. Sake.

SS eXOVeAnh ~ Ne\wasot (uate
\n QaS on) aandatay aa \

 

 
Case 2:19-cv-01341-MAK Document 2 Filed 03/29/19 Page 9 of 9

“Oiade: >. mr ey o\.
Rae, BOIN) |

- _ NAO\. Dede Bead _ a
RAW RA LMAL —Xaos & q Yo\h

7 Yes. “sas. @. Os \ Coadides
-_ Nee Near KW. eas \. Geacsesn
- @ nek ae \ \wece ew, & nd Sak Wo Awe rn ot Sg. =

 

i ®. CAS \. WcMohss_ . cooker g : BS 5 asd. ae
ac Ver aad VELVE RES met en ans, ~ Ao. emenl
ww). ets, ands

 

LO Anored Kecou wr Belem San ah /

we Ce WA. ove, nate a

 

 

 

WS Co BOs. Se “No. ae _
we te de S

 

 

 

- te :
we : i
pest
3 an :
Fe bei i
é we :

 

 

 

 

 

 

 

x
te

 
